If the court are of opinion that the County Court may appoint without regarding the choice of the infant, or offering him a second nomination, the judgment to be for the defendant; otherwise, for the plaintiff.
Guardianship in socage departed with tenure in socage. The court is not bound to appoint the next of kin, or the person chosen by a minor above fourteen years of age; but by virtue of the act of Assembly may and ought to appoint that person who, in their discretion, they believe (39) will best execute the duties of the appointment.